13 N.Y.2d 637 (1963)
Martin Blitzer, as Administrator of The Estate of Max Auster, Deceased, Appellant,
v.
State of New York, Respondent. (Claim No. 33484.)
Court of Appeals of the State of New York.
Argued March 25, 1963.
Decided May 2, 1963.
Nathan L. Levine for appellant.
Louis J. Lefkowitz, Attorney-General (Edwin R. Oberwager and Paxton Blair of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, FOSTER and SCILEPPI.
Judgment affirmed, without costs; no opinion.